September 21, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 Dear Ladies and Gentlemen: We are the former independent registered public accounting firm for China YCT International, Inc. (the “Company”). We have read the Company’s disclosure set forth in Item 4.01 “Changes in Registrant’s Certifying Accountant” of the Company’s Current Report on Form 8-K dated September 10, 2010 (the “Current Report”) and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm. Sincerely, /s/ Friedman LLP
